DETAILED ACTION
1.	Claims 49-56 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 49-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20050071635 to Furuyama et al (“Furuyama”) in view of US Patent Application No. 20160364559 to Bali et al (“Bali”).

As per claim 49, Furuyama discloses an electronic device comprising: one or more input devices for acquiring input signals from a user of the electronic device (Furuyama, [0055], [0053]); and
a biometric processing integrated circuit (Furuyama, [0041]) connected to the one or more input devices, the biometric processing integrated circuit comprising a biometric authentication module for processing the input signals and generating a biometric authentication result (Furuyama, [0024], [0050], [0099], also see fig. 7 and associated texts).
Furuyama does not explicitly disclose however in the same field of endeavor, Bali discloses an integrated circuit connected to the one or more input devices via circuitry which is configured such that the biometric processing integrated circuit provides sole access to the one or more input devices and access by any other components of the electronic device is not permitted ([0021], [0025], [0040]-[0041], also see [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Bali with the teaching of Furuyama by including the feature of sole access, in order for Furuyama’s system for preventing the risk of a security breach due to eavesdropping that exists when sending pairing data (Lee, [0013]).
As per claim 50, the combination of Furuyama and Bali discloses the electronic device as claimed in claim 49, further comprising an application processor in communication with the biometric processing integrated circuit (Furuyama, [0041], [0072], also see fig. 1 and associated texts).
As per claim 51, the combination of Furuyama and Bali discloses the electronic device as claimed in claim 50, wherein the biometric processing integrated circuit and the application processor are provided on separate integrated circuits (Furuyama, [0072], also see fig. 1 and associated texts).
 	As per claim 52, the combination of Furuyama and Bali discloses the electronic device as claimed in claim 50, wherein the biometric processing integrated circuit is configured to output the biometric authentication result to the application processor (Furuyama, [0059]- [0060], also see fig. 1 and associated texts).
As per claim 54, the combination of Furuyama and Bali  discloses the electronic device as claimed in claim 49, wherein the one or more input devices comprise one or more microphones (Furuyama, [0055], [0073]).
As per claim 55, the combination of Furuyama and Bali discloses the electronic device as claimed in claim 49 wherein the electronic device is at least one of: a portable device; a battery-powered device; a mobile telephone; an audio player; a video player; a personal digital assistant; a wearable device; a mobile computing platform; a laptop computer; a tablet computer; a games device; a remote control device; a toy; a domestic appliance or controller thereof; a domestic temperature or lighting control system; a security system; and a robot (Furuyama, [0059], also see fig. 1 and associated texts).
As per claim 56, the combination of Furuyama and Bali discloses the electronic device as claimed in claim 49, wherein the biometric processing integrated circuit is a speaker recognition processor integrated circuit (Furuyama, [0041]).

4.3.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Furuyama and Bali as applied to claim above, and in view of US Patent Application No. 20160099969 to Angus et al (“Angus”).

As per claim 53, the combination of Furuyama and Bali discloses the invention as described above. Furuyama and Bali do not explicitly disclose however, in the same field of endeavor, Angus discloses the electronic device as claimed in claim 49, wherein the biometric processing integrated circuit is configured to receive one or more control instructions from the application processor, and output said input signals to the application processor in accordance with a determination that the control instructions comply with one or more rules. ([0063], [0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Angus with the teaching of Furuyama/ Bali by including the feature of comply with one or more rules, in order for Furuyama’s system for enforcing policy compliance on a device that includes detecting a compliance action associated with an electronic device. The compliance action initiates verification that the electronic device is in compliance with a policy. The method also includes sending configuration information for the electronic device to a compliance authenticator in response to the compliance action. The compliance authenticator verifies that the configuration information complies with a policy (Angus, abstract).

######################################################################

5.1.	Claims 49-52, 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20050071635 to Furuyama et al (“Furuyama”) in view of US Patent Application No. 20060274166 to Lee et al (“Lee”).
 	As per claim 49, Furuyama discloses an electronic device comprising: one or more input devices for acquiring input signals from a user of the electronic device (Furuyama, [0055], [0053]); and
a biometric processing integrated circuit (Furuyama, [0041]) connected to the one or more input devices, the biometric processing integrated circuit comprising a biometric authentication module for processing the input signals and generating a biometric authentication result (Furuyama, [0024], [0050], [0099], also see fig. 7 and associated texts).
Furuyama does not explicitly disclose however in the same field of endeavor, Lee discloses an integrated circuit connected to the one or more input devices via circuitry which is configured such that the biometric processing integrated circuit provides sole access to the one or more input devices and access by any other components of the electronic device is not permitted ([0006]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Furuyama by including the feature of sole access, in order for Furuyama’s system for preventing the risk of a security breach due to eavesdropping that exists when sending pairing data (Lee, [0013]).
As per claim 50, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 49, further comprising an application processor in communication with the biometric processing integrated circuit (Furuyama, [0041], [0072], also see fig. 1 and associated texts).
As per claim 51, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 50, wherein the biometric processing integrated circuit and the application processor are provided on separate integrated circuits (Furuyama, [0072], also see fig. 1 and associated texts).
 	As per claim 52, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 50, wherein the biometric processing integrated circuit is configured to output the biometric authentication result to the application processor (Furuyama, [0059]- [0060], also see fig. 1 and associated texts).
As per claim 54, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 49, wherein the one or more input devices comprise one or more microphones (Furuyama, [0055], [0073]).
As per claim 55, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 49 wherein the electronic device is at least one of: a portable device; a battery-powered device; a mobile telephone; an audio player; a video player; a personal digital assistant; a wearable device; a mobile computing platform; a laptop computer; a tablet computer; a games device; a remote control device; a toy; a domestic appliance or controller thereof; a domestic temperature or lighting control system; a security system; and a robot (Furuyama, [0059], also see fig. 1 and associated texts).
As per claim 56, the combination of Furuyama and Lee discloses the electronic device as claimed in claim 49, wherein the biometric processing integrated circuit is a speaker recognition processor integrated circuit (Furuyama, [0041]).

5.2.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Furuyama and Lee as applied to claim above, and in view of US Patent Application No. 20160099969 to Angus et al (“Angus”).

As per claim 53, the combination of Furuyama and Lee discloses the invention as described above. Furuyama and Lee do not explicitly disclose however, in the same field of endeavor, Angus discloses the electronic device as claimed in claim 49, wherein the biometric processing integrated circuit is configured to receive one or more control instructions from the application processor, and output said input signals to the application processor in accordance with a determination that the control instructions comply with one or more rules. ([0063], [0078]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Angus with the teaching of Furuyama/Lee by including the feature of comply with one or more rules, in order for Furuyama’s system for enforcing policy compliance on a device that includes detecting a compliance action associated with an electronic device. The compliance action initiates verification that the electronic device is in compliance with a policy. The method also includes sending configuration information for the electronic device to a compliance authenticator in response to the compliance action. The compliance authenticator verifies that the configuration information complies with a policy (Angus, abstract).

6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892). 
a).	US Patent Application No. 20130246800 to Stewart el al., discloses 
an system and method for securing sensor data in a computer system that includes a host processor and memory that stores an operating system, and an embedded controller coupled to the host processor. The embedded processor receives sensor data for a user from at least one sensor, and encrypts and/or digitally signs the sensor data, thereby generating protected sensor data, or performs pattern recognition on the sensor data, thereby generating user identification data. The embedded processor then sends the protected sensor data or the user identification data to the operating system or another process coupled to the computer system. The protected sensor data or the user identification data are used for secure transmission of the sensor data.

b).	US Patent Application No. 20150332057 to Chang el al., discloses an electronic device according to various embodiments of the present disclosure may include at least one sensor module including a transmitter, a receiver, a secure memory for storing data obtained by the receiver, and a security control module for controlling the transmitter based on whether a target memory in which the obtained data is to be stored is the secure memory. In an example, the sensor may be a biometric sensor in which the transmitter transits an optical signal to a user's finger or iris or the like to authenticate the user. If malicious code attempting to defeat security is detected, so that the secure memory is not set up as the target memory, the security control module may control the transmitter by restricting transmission of signals.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497